t c memo united_states tax_court richard a canatella petitioner v commissioner of internal revenue respondent docket no filed date richard a canatella for himself l katrine shelton brenn c bouwhuis and charles b burnett for respondent memorandum findings_of_fact and opinion morrison judge the respondent referred to here as the irs issued a notice_of_deficiency to the petitioner richard a canatella for the taxable years and the irs determined tax deficiencies of dollar_figure for dollar_figure for and dollar_figure for and accuracy-related_penalties under sec_6662 of dollar_figure for dollar_figure for and dollar_figure for canatella timely filed a petition under sec_6213 for redetermination of the deficiencies we have jurisdiction under sec_6214 in this opinion we hold the court did not err in allowing the revenue_agent to remain in the courtroom after canatella’s request to exclude fact witnesses from the courtroom at the beginning of trial see infra part the counsel for the irs did not engage in misconduct due to the mislabeling of exhibits see infra part the irs’s bank-deposits analysis is not erroneous as a whole however dollar_figure in deposits were improperly characterized as income to canatella for see infra part findings_of_fact some of the facts have been stipulated and are so found 1unless otherwise indicated all section references are to sections of the internal_revenue_code as in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 2canatella was a resident of california when he filed the petition therefore an appeal of our decision in this case would go to the u s court_of_appeals for the ninth circuit see sec_7482 unless the parties designate the court_of_appeals for another circuit see id para i background in canatella operated a law firm doing business as cotter del carlo he was the only lawyer in the firm which operated as a sole_proprietorship before its winding up of business in the firm had been in existence over years and specialized in probate matters as a result of litigation or settlements canatella often received funds payable to his clients and was obligated to hold the funds in trust until distributions were warranted from to canatella maintained bank accounts at six financial institutions ii tax reporting notice_of_deficiency canatella filed late form sec_1040 u s individual_income_tax_return for and canatella filed both his and returns on date and hi sec_2010 return on date during each of the three years canatella filed under the status of married- filing-separately an accountant prepared each of the returns on his returns for and canatella did not report any income other than the business income that he reported on his schedules c profit or loss from business the schedules c reported the following business income expenses broken down into various categories and gain loss from the operation of cotter del carlo gross_receipts expenses net profit loss dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number even though canatella reported only business income on his tax returns the irs received information returns from payors showing that they paid canatella interest and social_security income the irs initiated an audit of the and returns on account of both his failure to timely file these returns and his failure to report on the late-filed returns his interest and social_security income the irs through its revenue_agent requested documents from canatella regarding his business income_interest income and social_security income in response canatella provided a quickbooks ledger and canceled checks that had been deposited into his main business checking account no the documents neither referenced the other bank accounts receiving interest_income nor accounted for discrepancies in interest and social_security income the irs issued summonses to all the banks where canatella had accounts open during the three-year period using the summoned account information a bank-deposits analysis reconstructed canatella’s income in conducting the bank- deposits analysis the irs totaled all deposits into all canatella’s bank accounts subtracted out all deposits or portions of deposits determined to be nontaxable including interaccount transfers and refunds and deposits from nontaxable sources subtracted the amounts of income that canatella had reported on his tax returns and determined that the resulting amount for each year was canatella’s unreported schedule c gross_receipts in its bank-deposits analysis the irs did not determine that any deposits into account no were taxable because it determined that account no was an iolta account an iolta account is an account for client funds that are in small amounts or held for short periods the irs provided canatella with a copy of the bank-deposits analysis and gave him an opportunity to contest it canatella did not furnish any additional documents to contest the bank-deposits analysis the irs mailed a notice_of_deficiency to canatella for and on date reflecting the bank-deposits analysis the notice determined canatella under-reported his schedule c income by dollar_figure for dollar_figure for and dollar_figure for the notice disallowed certain business-expense deductions canatella claimed on his schedules c these disallowed deductions totaled dollar_figure for dollar_figure for and dollar_figure for the notice 3for the irs determined canatella over-reported his schedule c income by dollar_figure determined that canatella had failed to report interest and social_security income the notice determined tax deficiencies of dollar_figure for dollar_figure for and dollar_figure for and sec_6662 penalties of dollar_figure for dollar_figure for and dollar_figure for iii stipulation of settled issues concessions after the issuance of the notice_of_deficiency the parties executed a stipulation of settled issues they agreed that canatella was entitled to business- expense deductions of dollar_figure for dollar_figure for and dollar_figure for for categories in which he had claimed deductions on his schedules c the parties also agreed that canatella was entitled to business-expense deductions of dollar_figure for dollar_figure for and dollar_figure for for categories in which he had not claimed deductions on his schedules c the parties agreed on the amounts of unreported interest_income and social_security income for each 4in the categories of business-expenses for which canatella had not claimed any deductions on his schedules c the stipulation of settled issues states that canatella is entitled to deductions of at least dollar_figure for and dollar_figure for for case costs and payments to clients thus the stipulation of settled issues preserved canatella’s right to prove his entitlement to deductions for case costs and payments to clients above these dollar thresholds for both years but in his brief canatella disputes only whether deposits are properly includable in his income not whether he is entitled to deductions for the payment of the deposited funds to his clients he has therefore waived any argument regarding these deductions see rule 117_tc_117 n year these amounts totaled dollar_figure of interest_income and dollar_figure in social_security income for all three years they agreed that canatella is liable for the negligence_penalty under sec_6662 for and the parties did not agree on the amounts of canatella’s schedule c gross_receipts in its brief the irs conceded that account no is an iolta account and that none of the deposits into the account that it determined to be taxable as part of its bank-deposits analysis are includable in canatella’s income remaining at issue is the validity of the bank-deposits analysis as a whole and alternatively the taxability of four deposits that canatella specifically challenges designated representative opinion at the beginning of trial canatella requested that all witnesses be excluded from the courtroom under rule the court ordered all witnesses excluded from the courtroom but made an exception for the revenue_agent the revenue_agent was designated the irs’s representative by the trial attorneys from the irs office_of_chief_counsel therefore the revenue_agent was properly permitted to remain in the courtroom under the exception in rule a for an officer or 5on brief canatella disputes his liability for the sec_6662 penalties but he is bound by the stipulation of settled issues see rule e employee of a party which is not a natural_person designated as its representative by its attorney canatella contends in his brief that the designated representative of the irs was the trial attorney’s supervising attorney who also was in the courtroom and that therefore the revenue_agent could not also be the designated representative however the supervising attorney was not the irs’s designated representative under rule a alleged misconduct by irs trial attorney on brief canatella claims the irs’s trial attorney violated rules a and a of the american bar association model code of professional responsibility model code by fraudulently stating that canatella had been given the latest version of the stipulated exhibits before trial practitioners before this court are not required to comply with the model code however they are required to comply with the american bar association model rules of professional conduct model rules rule a sections a and a of the model code correspond to rule of the model rules we are unconvinced that the irs’s trial attorney engaged in any type of misconduct during trial the trial attorney represented only that mislabeled versions of the documents were exchanged before trial and canatella was not working from the correct version at trial after she discovered the discrepancy the trial attorney took the initiative to correct the problem so that canatella could properly cross-examine the witness accordingly we find no basis for canatella’s allegation of misconduct bank-deposits analysis the notice_of_deficiency determined on the basis of the irs bank-deposits analysis the amounts of canatella’s total gross_receipts and his unreported gross_receipts on brief the irs concedes that the deposits into account no are not gross_income to canatella the relevant amounts are summarized below item total gross_receipts according to notice_of_deficiency unreported gross_receipts according to notice_of_deficiency unreported gross_receipts after concession by irs in brief regarding account no dollar_figure dollar_figure dollar_figure big_number -big_number big_number big_number -big_number big_number gross_income generally includes income from whatever source derived unless specifically excluded by statute sec_61 taxpayers are required to maintain records sufficient to establish the amounts of income deductions and other items which underlie their federal_income_tax liabilities sec_6001 sec_1_6001-1 e income_tax regs if a taxpayer fails to keep adequate books and records the irs may reconstruct the taxpayer’s income by any method that is reasonable under the circumstances 92_tc_661 the reconstruction need not be exact so long as it is reasonable and substantially correct id pincite 43_tc_824 the use of bank_deposits is recognized as a reasonable method of reconstructing income 94_tc_654 87_tc_74 70_tc_1057 the bank_deposits method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge 102_tc_632 citing 96_tc_858 aff’d 959_f2d_16 2d cir the notice_of_deficiency issued to canatella reflected the conclusions of the irs bank-deposits analysis in its gross-receipts determinations as a general_rule a taxpayer bears the burden of proving the irs’s determinations in a notice_of_deficiency to be in error rule a sec_7491 which shifts the burden_of_proof to the irs under certain circumstances does not apply with respect to any factual dispute in this case because canatella did not keep adequate books_and_records see sec a a and b he claims that he kept his law-practice books on a computer_program called quickbooks he gave the printouts from quickbooks to the irs during the examination however the revenue_agent credibly testified that the quickbooks printouts covered only one of canatella’s business accounts canatella did not introduce the quickbooks printouts at trial the u s court_of_appeals for the ninth circuit recognizes another exception to the general_rule where the notice_of_deficiency determines that the taxpayer failed to report income 649_f2d_152 2d cir aff’g in part and rev’g in part 74_tc_260 596_f2d_358 9th cir rev’g 67_tc_672 in such circumstances the irs must come forward with evidence establishing a minimal foundation which may consist of evidence linking the taxpayer with an income- producing activity petzoldt v commissioner t c pincite canatella does not dispute that he received income from his law practice however he contends that the irs’s determinations of unreported gross_receipts should not be sustained because the bank records used by the irs did not specify the taxable or nontaxable nature of the deposits it is a fundamental principle underlying the bank-deposits method that all deposits are presumptively taxable united_states v stone 770_f2d_840 if canatella is correct that the bank-deposits method can be used only when the bank records show whether the deposits are taxable ie includable in gross_income for tax purposes then the bank- deposits method could never be used the bank records relied on by the irs need not specify the taxable or nontaxable nature of the deposits next canatella contends that the irs has incorrectly concluded that some bank_deposits were income and that therefore all of the results of its bank-deposits analysis should be rejected it is true that the irs has incorrectly concluded that some bank_deposits were income this is illustrated by its concession on brief that it incorrectly determined that deposits into account no were income and as we explain later in this opinion we hold that one deposit and portions of two other deposits were incorrectly determined by the irs to be income however courts recognize that some errors are unavoidable when an indirect method is used to reconstruct income especially where the taxpayer has failed to maintain adequate_records 702_f2d_1288 9th cir in this case the irs made an effort to determine which deposits were attributable to nontaxable sources and indeed it determined that some deposits were attributable to nontaxable sources cf westby v commissioner tcmemo_2004_179 bank-deposits analysis invalid where irs did not make adjustments for nontaxable items we will not reject the irs’s bank-deposits analysis in its entirety merely because of these few incorrect determinations next canatella contends that the bank-deposits method is unnecessary because he kept records of his income through quickbooks but as already explained he apparently used quickbooks to track only one of his business accounts further he did not produce the quickbooks records at trial therefore we are unable to conclude that the irs was unreasonable in engaging in its own method of determining canatella’s income we therefore reject canatella’s argument that the results of the bank-deposits analysis should be categorically dismissed canatella is still entitled to prove that a particular deposit is not taxable see clayton v commissioner t c pincite canatella takes up this challenge with respect to four specific deposits made in the first deposit was a dollar_figure deposit into account no on date this deposit was a transfer from the account that the parties agree was an iolta account iolta no three days before this interaccount transfer canatella had deposited into iolta no a check in the exact amount of the transfer the check was from residential mortgage capital and was written to deborah dolch as conservator for elizabeth zut on the same day as the dollar_figure interaccount transfer from iolta no to account no canatella wrote a dollar_figure check to elizabeth zut drawing on account no canatella asserts the dollar_figure deposit is not taxable to him because account no is a client-trust account he refers to account no in his brief as the zut conservatorship distribution account as a general_rule funds that a taxpayer receives in trust for another person are not includable in the taxpayer’s gross_income 55_tc_761 aff’d 456_f2d_255 5th cir under this general_rule if a lawyer receives funds that professional regulations require to be segregated from other funds and accounted for separately the funds are not includable in the income of the lawyer 72_tc_284 under the california rules of professional conduct canatella was required to hold all client funds in bank accounts that were labeled trust account client’s fund account or something similar cal r prof conduct a he was prohibited from commingling client funds with his own funds id pincite a canatella was also required to keep detailed records of client funds including a ledger for each client showing all funds he received on behalf of the client and all disbursements he made on behalf of the client id pincite b board_of governors of the state bar of california trust account record keeping standards http www calbar ca gov attorneys conduct-discipline rules rules-of-professional-conduct current-rules rule-4-1 account no was not labeled a client trust account canatella routinely used the account to deposit his legal fees to pay his business_expenses and to pay his personal expenses he did not introduce as evidence any of the ledgers required for client trust accounts nor did he show that he had such ledgers for account no thus canatella did not follow the labeling anticommingling and record-keeping requirements for maintaining account no as a client trust account nonetheless we conclude that canatella treated dollar_figure of the dollar_figure deposit as the funds of his client elizabeth zut canatella paid dollar_figure to zut immediately_after_the_transfer of the dollar_figure deposit under the circumstances dollar_figure of the dollar_figure was not treated by canatella as belonging to him see 345_us_278 it is not includable in his income the second deposit is a dollar_figure interaccount transfer on date the transfer moved money from iolta no to account no the account that allegedly was the zut conservatorship distribution account the day before this transfer canatella deposited a dollar_figure check into iolta no the dollar_figure check was written by the allstate insurance co to cotter del carlo trust account canatella claims that he transferred dollar_figure from iolta no to account no in order to keep the dollar_figure in trust for larell franklin one of several heirs entitled to the proceeds of the dollar_figure check however at the same time he transferred dollar_figure to account no canatella made a dollar_figure distribution directly to franklin as well as distributions to four other heirs canatella argues on brief that he had the authority to hold the dollar_figure in trust while franklin was incarcerated but there is no evidence that franklin gave this authority to canatella that franklin was incarcerated or that canatella distributed the dollar_figure to franklin after his release furthermore franklin received dollar_figure immediately after allstate paid the dollar_figure settlement as a result we are not convinced that the dollar_figure transfer from iolta no to account no was of funds held in trust for franklin the third deposit is a dollar_figure check from fidelity national title insurance co to joan roback and cotter del carlo her attorneys the check was deposited into account no on date canatella argues that this account is a non-iolta client trust account but the account was not labeled a client trust account the account contained commingled funds there is no evidence a client ledger was kept thus canatella did not follow the california rules of professional conduct for client trust accounts as to account no but it is also significant that three days after he deposited the dollar_figure check into account no canatella wrote an dollar_figure check drawing on account no to joan roback with the word settlement on the memorandum line simultaneously with that dollar_figure deposit he transferred dollar_figure from account no to his main operating account no canatella argues that he left dollar_figure of the dollar_figure in account no to pay future litigation costs he claims he is not taxable on the dollar_figure to the extent of the dollar_figure transferred to roback and the dollar_figure remaining in account no his claim that dollar_figure was used to pay future litigation costs is not supported by the record of the dollar_figure deposit only dollar_figure was client funds of roback and was not includable in canatella’s income the fourth disputed deposit is a dollar_figure deposit of a check from canatella’s son the deposit was made into account no the account that canatella claims is the zut conservatorship distribution account on date canatella testified that this dollar_figure check was a repayment of money he had lent his son see eg 461_us_300 but there is no loan document in the record nor did canatella report that he earned any interest on the loan for the last three years thus we are reluctant to conclude that the dollar_figure deposit was a loan repayment however we observe that the dollar_figure deposit is also nontaxable if it is a gift sec_102 there is no evidence that canatella was performing legal services for his son we believe it is more_likely_than_not that the dollar_figure deposit was either a gift or a repayment of a loan therefore we hold that it is nontaxable in conclusion we hold that the amount of deposits determined by the irs to be includable in canatella’s income for the tax_year should be reduced by dollar_figure dollar_figure dollar_figure dollar_figure we have considered all of the arguments the parties have made and to the extent that we have not discussed them we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
